Citation Nr: 0318261	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  96-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased rating for right foot hallux 
valgus with hammertoes, multiple keratoses, and 
degenerative changes, currently rated as 10 percent 
disabling.

2.	Entitlement to an increased rating for left foot hallux 
valgus with hammertoes, multiple keratoses, and 
degenerative changes, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On July 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain copies of all records of the 
veteran's podiatric treatment and 
evaluation at the U.S. Coast Guard 
Training Center, Patient Affairs Office, 
Cape May, New Jersey 08204, to 
specifically include a legible copy of DD 
Form 2161, Referral for Civilian Medical 
Care, showing her podiatric evaluation on 
April 15, 1996.  Because, under 
38 U.S.C.A. § 5103A(b)(3), the VA is 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile," ask the U.S. Coast 
Guard Training Center to clearly state if 
any of the requested records do not exist 
or are otherwise unavailable.  Allow a 
reasonable time period for response.

2.  After all available medical records 
and/or responses have been obtained and 
associated with the claims file pursuant 
to the above-requested development, 
arrange for the veteran to undergo 
podiatry examination at the Perry Point 
VAMC.  When notifying the veteran of the 
examination, furnish to her a copy of 
38 C.F.R. § 3.655 and advise her of the 
consequences of failing to report for the 
examination.

3.  The claims file must be made 
available to, and reviewed by the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented history and 
assertions.  All tests and studies deemed 
warranted, to include x-rays,  should be 
accomplished, and all clinical findings 
pertaining to the feet should be reported 
in detail.  As regards each foot, the 
examiner should render specific findings 
as to the existence and extent of each of 
the following: pain (to include on 
manipulation of the feet), tenderness on 
the plantar services of the feet, 
swelling on use, pronation, inward bowing 
of the tendo achillis, characteristic 
callosities, objective evidence of marked 
deformity, inward displacement, and 
spasms.  The examiner should also 
indicate whether orthopedic shoes or 
appliances improve the condition of the 
feet.  
4.  To the extent possible, the examiner 
should attribute clinical findings to a 
specific diagnosis, and all conditions 
affecting the feet, to include pes 
planus, should clearly be identified.  
With respect to pes planus (and each 
additional foot disability that is not 
currently service connected), the 
examiner should render an opinion for the 
record as to whether it is as least as 
likely as not that such foot disorder is 
part and parcel of the service-connected 
disability affecting each foot, or 
whether it is more likely that such foot 
disorder is separate and distinct from, 
and unrelated to, any service-connected 
foot disability.  If any foot disorder 
not currently service connected, to 
include pes planus, is deemed unrelated 
to the veteran's service-connected foot 
disabilities, the examiner should 
indicate whether it is medically possible 
to distinguish the symptoms attributable 
to each nonservice-connected foot 
disability from those attributable to 
service-connected disability.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
printed (typewritten) reported.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





